-   ·-
                                                                       FILED IN OPEN COURT
                                                                       ON   ~ g>o}) ',S
                                                                                                   _
                                                                                                 ),,}(
                                                                            p r A. Moore, Jr., Clerk
                                                                            US District Court
                                                                            Eastern Dlst!'lct of MC

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                            NO. 7:18-CR-00197-FL

UNITED STATES OF AMERICA

              V.


ENOUCH CRAIG SINGLETON, JR.

                               ORDER OF FORFEITURE

         WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on May 15, 2019, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of 28

U.S.C. § 2461(c), as a firearm and ammunition used in knowing violations of 18 U.S.C.

§§ 922(g)(l) and 924, to wit: A silver and black Ruger P95DC pistol bearing serial

number 312-09006, any and all ammunition;

         AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

              It is hereby ORDERED, ADJUDGED and DECREED:

         1.   That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

                                           1
accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order sh all be final as to the

defenda nt upon entry.

       2.     That upon sentencing and issuance of t he Judgment and Commitment

Or der, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in t he applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)( 4)(B).

       SO ORDERED.




                                          2
